          Case 1:15-cr-00130-BLW Document 160 Filed 08/03/20 Page 1 of 3




C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
Te le pho ne : (208) 7 24-5183
F a csimile : (208 ) 90 6-8663
chd@fe r g uso ndur h am.co m
I S B No . 6 428

A t t or ne y for De fe ndant S anche z -Espi no sa


                          UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF IDAHO




 UNITED STATES OF AMERICA,
                                                Case No. 1:15-cr-00130-BLW-1
                       Plaintiff,

                                                MOTION TO CONTINUE
     v.                                         SENTENCING HEARING


 MARCELO SANCHEZ-ESPINOSA,
                       Defendant.




       Defendant Marcelo Sanchez Espinosa respectfully moves the Court for a

continuance of the sentencing hearing, currently set for August 24, 2020, for

approximately 45 days from that date.




                                            1
        Case 1:15-cr-00130-BLW Document 160 Filed 08/03/20 Page 2 of 3




       Mr. Sanchez is before the Court for resentencing after the Court of Appeals

remanded the case for a new hearing with new counsel. The reason for the continuance

request is that logistical problems and other restrictions from COVID-19 have impaired

new counsel’s ability to prepare for sentencing, as is more fully set out in the

Declaration of Counsel.

       The undersigned has contacted counsel for the Government for his position but

at the time of this filing had not yet received counsel’s response.

       DATED this 3rd day of August, 2020.




                                          /s/Craig H. Durham

                                          Attorney for the Defendant




                                             2
        Case 1:15-cr-00130-BLW Document 160 Filed 08/03/20 Page 3 of 3




                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 3rd day of August, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing:


       Bryce Ellsworth

       Bryce.ellsworth@usdoj.gov



       Attorney for the United States



                                         /s/Craig H. Durham




                                            3
